In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Satterfield, J.), entered November 22, 2006, which, upon a jury verdict in favor of the defendant and against her on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the jury charge as given appropriately presented the jury with the issue of whether the defendant created the allegedly dangerous condition through its allegedly negligent snow removal work (see PJI 2:111A. 1). Additionally, the defendant established, prima facie, its entitlement to an adverse inference charge with respect to certain documents (cf. Jean-Pierre v Touro Coll., 40 AD3d 819 [2007]; Wilkie v New York City Health & Hosps. Corp., 274 AD2d 474 [2000]). Rivera, J.P., Santucci, Covello and Balkin, JJ., concur.